Action to recover damages for an injury due to an alleged libelous publication. Order denying defendant’s motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, because the publication is not libelous per se and no special damages are pleaded, affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Adel, Taylor and Close, JJ., concur; Hagarty, J., dissents and votes to reverse the order and to grant the motion on the authority of Birmingham v. Daily Mirror, Inc. (ante, p. 838). [See post, p. 988.]